Citation Nr: 9931388	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  98-16 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for residuals of thoracic 
spine compression fracture at T7, currently evaluated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from March 1980 to March 1983.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Boise Regional 
Office (RO) November 1997 rating decision which increased the 
evaluation of the service-connected T7 fracture residuals 
from 10 to 20 percent.


FINDING OF FACT

The veteran's service-connected T7 compression fracture 
residuals are manifested by pain, tenderness, weakness, and 
limitation of motion, but are not productive of neurological 
impairment.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for residuals of thoracic spine compression fracture at T7 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5285-5291 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This finding is based on his 
assertion that disability associated with the service-
connected residuals of T7 compression fracture has increased 
in severity.  Proscelle v. Derwinski, 1 Vet. App. 629 (1992).  
Once determined that a claim is well grounded, VA has a duty 
to assist in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical data have 
been associated with the file, including current data 
sufficient to address the merits of the claim.  The Board is 
satisfied that the duty to assist has been met as to that 
issue. 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for residuals of compression fracture at 
T7 was granted by RO rating decision in August 1984, and a 10 
percent evaluation was assigned.  That decision was based on 
the veteran's service medical records showing that he 
sustained a compression fracture at T7 in April 1981 
(initially not detected at the time of injury), requiring 
extensive medical treatment prior to service separation.  

On VA medical examination in January 1984, the veteran 
indicated that he experienced intermittent thoracic spine 
pain, radiating to the neck and associated with right arm 
numbness and weakness.  X-ray study of the thoracic spine 
revealed minimal disc space narrowing.  On examination, 
chronic back pain and history of minimal compression fracture 
at T7 were diagnosed.

Private medical records from November 1983 to July 1988 
reveal intermittent treatment associated with thoracic spine 
pain.  On medical examination in April 1988, there was no 
evidence of neurological impairment, but the examiner's 
review of an X-ray study revealed some narrowing of the T7 
vertebra.  A magnetic resonance imaging (MRI) study of the 
thoracic spine in July 1988 revealed a protruding left 
paracentral T9-10 disc which appeared to compress the cord 
antero-laterally on the left.  

On VA orthopedic examination in November 1997, the veteran 
indicated that he experienced recurrent thoracic spine pain 
and a gradual loss of strength in the right upper extremity 
since his in-service injury in 1981, but denied having 
received "specific" medical treatment since 1994.  On 
examination, there was no palpable tenderness over the T7 
region on range of motion movements, but motion was 
associated with pain over paravertebral areas at T8, T9, and 
T10; mild kyphosis of the upper thoracic spine was noted; the 
range of motion of the thoracolumbar spine was to 90 degrees 
flexion, to 10 degrees extension, to 40 degrees lateral 
flexion, and to 30 degrees rotation, associated with pain and 
muscle spasm (with the exception of lateral flexion which was 
not associated with pain); straight leg raising was to 90 
degrees; the right hand-grip was mildly weaker than the left.  
Post compression fracture at T7 "without any evident 
residuals", herniated nucleus pulposus at T9 and T10 with 
tenderness to palpation and mildly reduced motion and muscle 
spasm, and weakened right hand grip were diagnosed.  

In a September 1998 letter, the veteran indicated that he 
experienced radiating back pain which interfered with 
essentially any physical activity which he tried to perform, 
noting that the pain also interfered with his work as a 
laborer.  He indicated that he inquired about using some type 
of a brace for his back but was reportedly advised that a 
brace was not recommended for his condition.

On VA orthopedic examination in March 1999, the veteran 
indicated that he experienced thoracic back pain, increasing 
on prolonged standing, heavy lifting, and when running or 
jogging, and loss of strength in the right upper extremity, 
but the examiner noted that his radiculopathy was not 
compatible with any dermatome distribution of T7.  The 
examiner's review of a December 1997 MRI study confirmed an 
old compression fracture at T7 with multiple spondylosis or 
degenerative disc disease, and disc bulging at T7-8, T8-9, 
and T9-10 with no significant neural foraminal impingement.  
On examination, palpable tenderness was noted over the mid-
thoracic spine, primarily in the mid-line; he had grade 1 
kyphosis of the upper thoracic spine; the range of motion of 
the thoracolumbar spine was to 90 degrees flexion (productive 
of moderate pain but no para-spinous spasm), to 10 degrees 
extension (also associated with pain but no spasm), to 40 
degrees right lateral flexion, to 30 degrees left lateral 
flexion (associated with pain but no palpable spasm), and to 
35 degrees rotation, bilaterally (right rotation was 
associated with pain); sensory perception was intact.  Post 
compression fracture at T7 with palpable paravertebral 
tenderness from T6 through T8, and multi-level spondylosis 
with reduced range of motion but no radiculopathy or sensory 
impairment, were diagnosed.  

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran 
undertaking motion; weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Factors considered in 
evaluating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy of disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative arthritis, Diagnostic 
Code 5003 provides that arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (Diagnostic 
Codes 5200 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
rating based on limitation of motion is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating for 
each major joint or group of minor joints affected by 
limitation of motion should be assigned; the 10 percent 
rating is not to be combined with, nor added to, Diagnostic 
Code 5003.  In the absence of limitation of motion, a 20 
percent rating will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent rating will be assigned if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  For the purpose of rating disability from 
arthritis, multiple involvements of the dorsal vertebrae, and 
the lumbar vertebrae, are considered groups of minor joints.  
38 C.F.R. § 4.45(f).

The veteran's service-connected residuals of compression 
fracture at T7 are currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5291 residuals of vertebra fracture and 
limitation of motion of dorsal (thoracic) spine, 
respectively, and a 20 percent evaluation is assigned.  Code 
5291, limitation of motion of the thoracic spine, provides 
for a maximum disability rating of 10 percent if limitation 
of motion is severe.  An additional 10 percent rating has 
been assigned his disability under Code 5285 which provides, 
in pertinent part, that in cases where there is definite 
limitation of motion or muscle spasm, a 10 percent rating 
should be added if there is demonstrable deformity of 
vertebral body.

Under Diagnostic Code 5285, a 100 percent rating will be 
assigned for residuals of vertebra fracture with cord 
involvement, bedridden, or requiring long leg braces.  For 
residuals of vertebra fracture without cord involvement but 
with abnormal mobility requiring neck brace (jury mast), a 60 
percent rating will be assigned under the same diagnostic 
code. 

Based on a review of the record, as discussed above, the 
Board finds that a rating in excess of the currently assigned 
20 percent for the veteran's service-connected residuals of 
thoracic spine compression fracture at T7 is not warranted.  
Initially, it is noted that the medical evidence of record 
shows the presence of various abnormality and impairment 
involving the thoracic spine, including degenerative changes, 
disc bulging, and neurological impairment, all which are 
productive of functional impairment, reduced range of motion, 
pain, and discomfort.  However, service connection is in 
effect only for the residuals of compression fracture at T7; 
thus, symptomatology and impairment associated with 
nonservice-connected disability may not be taken into 
consideration in rating the severity of the service-connected 
disability.

The evidence of record reveals that the veteran sustained a 
compression fracture at T7 in service and continues to 
experience symptoms (including pain, discomfort, and 
impairment of the range of motion) which may not be 
disassociated from that disability.  The currently assigned 
20 percent evaluation assigned his service-connected thoracic 
spine disability reflects the severity of functional 
impairment associated therewith; he is assigned a 10 percent 
rating under Diagnostic Code 5291, severe limitation of 
motion of the thoracic spine (representing the maximum rating 
available under Code 5291), and an additional 10 percent 
rating by application of Diagnostic Code 5285, as discussed 
above.  The entirety of the evidence of record does not 
suggest that his in-service compression fracture at T7 
involved the spinal cord, or that his current abnormal 
mobility requires the use of a neck brace (The Board notes 
that the veteran indicated in September 1998 that a back 
brace was not advisable in his situation).  Thus, a 
disability rating in excess of the currently assigned 20 
percent is clearly inappropriate in this case under 
Diagnostic Code 5285.

The Board is mindful of the veteran's contention that he 
experiences significant functional impairment due to his 
thoracic spine symptomatology.  As discussed above, however, 
service connection is in effect only for residuals of 
compression fracture at T7.  The medical evidence of record 
(including VA orthopedic examination in November 1997 and 
March 1999) reveals that the residuals of such fracture are 
not productive of neurological or sensory impairment.  Thus, 
he is currently receiving the maximum available schedular 
rating under codes 5285-5291, and application of 38 C.F.R. 
§§ 4.40 and 4.45, as mandated by DeLuca, 8 Vet. App. at 206, 
does not provide a basis upon which an evaluation greater 
than 20 percent may be assigned under the aforementioned 
diagnostic codes.

The evidence indicates that the veteran's service-connected 
thoracic spine disability is associated with degenerative 
changes (see e.g., VA orthopedic examination report in March 
1999).  However, an increased rating may not be assigned the 
service-connected thoracic spine disability by application of 
Code 5003, as it is currently rated based on impairment of 
the range of motion and a compensable rating is assigned.

The evidence before the Board does not reveal that the 
veteran's service-connected thoracic spine disability is 
associated with complete spine bony fixation (ankylosis), 
thoracic spine ankylosis, or intervertebral disc syndrome; 
thus, a rating of such disability under Diagnostic Codes 
5286, 5288, or 5293, respectively, is unwarranted.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  As a claim for extraschedular rating requires 
consideration in the first instance by the Under Secretary 
for Benefits or Director, Compensation and Pension Service 
and, therefore, the Board does not have jurisdiction to 
address 38 C.F.R. § 3.321(b)(1) in the first instance.  See 
Floyd v. Brown, 9 Vet. App. 88, 94-96 (1996).

Nevertheless, as indicated above, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath, 1 Vet. App. 589.  In this 
case, although the veteran has suggested that his thoracic 
spine disability interferes with his employment as a laborer, 
he has not advanced any argument which would indicate that 
his is an exceptional case warranting a referral thereof to 
the RO for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  The rating of disabilities is based 
on average impairment of earning capacity in a civil 
occupation.  38 U.S.C.A. § 1155.  In cases such as this, 
where there is no evidence of an exceptional or unusual 
disability picture associated with the service-connected 
residuals of compression fracture at T7, application of the 
provisions of 38 C.F.R. § 3.321(b)(1) in lieu of the regular 
rating criteria, is deemed inappropriate.  While the evidence 
reveals that the veteran experiences numerous symptoms and 
impairments due to thoracic spine disability, only the 
residuals of T7 compression fracture are service-connected. 

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1999) are 
inapplicable.


ORDER

A rating in excess of 20 percent for residuals of thoracic 
spine compression fracture at T7 is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

